Citation Nr: 1824041	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  12-00 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability.

2.  Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	John V. Tucker, Attorney at Law


ATTORNEY FOR THE BOARD

Jasmin C. Freeman, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the Air Force from December 1968 to January 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2015, the Board denied the Veteran's claim for entitlement to service connection for a lumbar spine disability and service connection for a cervical spine disability.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a July 2016 Order, the Court granted the VA General Counsel's and Appellant's Joint Motion For Remand, vacating the Board's decision and remanding the Veteran's claims to the Board.  Pursuant to the Order, the Board then remanded the claims in December 2016 to obtain a new VA examination.  


FINDINGS OF FACT

1.  The Veteran's asymmetrical facets and degenerative arthritis of the lumbar spine is a disease that was not "noted" on entrance to active service.

2.  Lumbar pathology clearly and unmistakably pre-existed service.

3.  Clear and unmistakable evidence establishes that the Veteran's pre-existing asymmetrical facets and degenerative arthritis of the lumbar spine was not aggravated by his active military service.  

4.  The Veteran's cervical spine disability did not manifest during or as a result of active military service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for a lumbar spine disability have not been met.  38 U.S.C. §§ 1110, 1153 (2012); 38 C.F.R. §§ 3.303, 3.306 (2017).  

2.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C. §§ 1101, 1110 (2012); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

The Veteran contends that his lumbar spine disability was caused by his military service and that his cervical spine disability is the result of his lumbar spine condition. 

Service connection may be granted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in or aggravated by active military service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a non-service-connected condition, a veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened. Cf. Davis v. Principi, 276 F.3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For purposes of establishing service connection, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C. § 1111.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304 (b).

If a preexisting disorder is noted upon entry into service, a veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; see Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  In that case, 
38 U.S.C. § 1153 applies and the burden falls on the veteran to establish an increase in severity.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  See 38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096. Significantly, clear and unmistakable evidence is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306 (b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306 (b).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition as contrasted to symptoms is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993).

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that the Veteran had less than 90 days of active service and thus the presumptive provisions of 38 C.F.R. § 3.307 and 38 C.F.R. § 3.309 are not applicable.

II. Lumbar Spine

The Board first considers whether the Veteran's condition was noted at entry. 

A September 1968 pre-induction examination revealed that clinical evaluation of the spine and musculoskeletal system was normal.  The Veteran reported a history of recurrent back pain and having a "crooked back."  In box 39 of the Report of Medical History, the doctor specifically noted that the Veteran had a five-year history of back pain.  It was further noted that the Veteran had lordosis and that he experienced burning in his back when bending over and with prolonged sitting and working.  The summary of defects and diagnoses section of the Report of Medical Examination noted that the Veteran had "chronic lumbago," and contained a notation for an x-ray consultation for lumbar spine as early as possible.  Although the physical examination was dated September 26, 1968, these subsequent notations were dated December 3, 1968 and December 4, 1968.

The record also contains a letter by Dr. J.K. dated December 4, 1968 stating that "[f]rom my examination and x-rays...I see no reason why he could not serve in the Armed Forces." 

The Board finds that even if this is the only controlling evidence for determining whether a defect was "noted" at entry, there is clear and unmistakable evidence that lumbar pathology existed prior to entry into active service.  The Veteran's report of recurrent back pain, his consistent reports of his medical history during service, and the physician's summary of chronic lumbago noted as a defect at entry, constitute clear and unmistakable evidence that the disability pre-existed service.

However, in order to rebut the presumption of soundness, there must be a two-step analysis.  38 U.S.C. §§ 1111, 1153; 38 C.F.R. § 3.304(b).    

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, (see Miller v. West, 11 Vet. App. 345, 348 (1998)), or a later medical opinion based upon statements made by the Veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000)).  The burden is on VA to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).  The determination of whether there is clear and unmistakable evidence that a defect, infirmity, or disorder existed prior to service should be based on "thorough analysis of the evidentiary showing and careful correlation of all material facts, with due regard to accepted medical principles pertaining to the history, manifestations, clinical course, and character of the particular injury or disease or residuals thereof."  38 C.F.R. § 3.304 (b) (1).

In the instant case, a December 1968 x-ray revealed that other than the Veteran's rotation, which was probably on a voluntary basis, no abnormalities of the lumbar spine were identified.  However, a January 1969 orthopedic consultation noted a five-year history of low back pain and the impression was asymmetrical facets with degenerative arthritis of the lumbosacral spine.

Service treatment records show the Veteran reported to sick call with complaints of low back pain on December 13, 1968, shortly after entry on active duty.  The Veteran reported a history of recurrent low back pain for five years prior to entry on active duty.  An impression of mild right scoliosis with mild lordosis was noted, with an assessment of chronic defect.  

A January 1969 narrative summary provided a diagnosis of asymmetrical facets with degenerative arthritis of the lumbosacral spine, which resulted in chronic pain and disability.  It was noted that the disability existed prior to entry into service and had not been aggravated by active service beyond the natural progression of the disease.  This clinical summary was incorporated into the January 1969 separation examination report.  A January 1969 Medical Board Report also noted the above diagnosis and the Veteran was discharged due to a pre-existing disability of asymmetrical facets with degenerative arthritis of the lumbosacral spine.

On VA examination in May 2010, diagnoses of degenerative joint disease of the lumbar spine and mild scoliosis were noted.  The examiner opined that it was less likely than not that the Veteran's lumbar spine disability was aggravated beyond a normal progression of the disease by his active service.  The examiner noted that the Veteran served on active duty for six weeks and that his current back disability was more likely related to his post-service career as a boat captain, age, and natural progression of the disease.

A VA addendum opinion was obtained in October 2013.  The examiner opined that the Veteran's back condition clearly and unmistakably existed prior to service and was not permanently increased in severity by service.  This examiner noted that the Veteran sustained back injuries in 1999 and 2008.  The examiner stated that the intervening factors of age and traumatic events would have been more likely to result in any aggravation of his condition, compared to the brief, atraumatic period in the military.  However the addendum opinion was not supported by adequate rationale and included inconsistent statements regarding whether the Veteran's asymmetrical facets with degenerative arthritis was noted during the January 1969 separation examination.  Accordingly, the Court granted a joint motion for remand, finding that the October 2013 VA examination was inadequate.  In a July 2016 Order, the Court vacated the Board's June 2015 decision, and remanded the claim for a new VA examination.

On VA examination in June 2017, the examiner provided common diagnoses of lumbosacral strain and degenerative arthritis of the spine.  The examiner opined that it was clear and unmistakable that the Veteran's lumbar spine disability pre-existed his active service.  As rationale, the examiner noted that the Veteran reported having lordosis during his enlistment physical.  The Veteran reported that prior to enlistment, a doctor told him he had lordosis after the Veteran hurt his back lifting a palm tree for his family's landscaping business.  The examiner further noted that the Veteran's January 1969 x-ray showed degenerative arthritis of the lumbar spine, and opined that degeneration of the spine does not occur suddenly in a matter of months, but rather it is a condition that develops over time.  The examiner also opined that the lumbar spine disability was clearly and unmistakably not aggravated by the Veteran's active service and was clearly and unmistakably increased due to the natural progress of the disease.  Upon review of the medical records and pertinent medical literature, the examiner noted that normal wear and tear is typically the main cause of degenerative changes in the spine, and that the other cause of degenerative arthritis of the spine is trauma, such as lifting heavy objects or impact from a car accident.  It was noted that the Veteran reported that he hurt his back and neck while boating in 2001, and he had a back injury in 1999.  The examiner explained that degenerative changes do not happen immediately and the changes occur with time.  Additionally, the examiner noted that the low back pain that had presented during basic training was an exacerbation of an already pre-existent condition and there were no records showing fracture or pattern of disability after 1969 that would demonstrate permanent aggravation of the pre-existent back condition.   

The Board finds that contemporaneous evidence in the form of the service treatment records and the recorded history of the Veteran provide a sufficient factual predicate to support the medical opinions of record.  The evidence clearly and unmistakably establishes that some lumbar pathology pre-existed service.  In addition, the evidence also establishes that the asymmetrical facets with degenerative arthritis of the lumbosacral spine was determined to be part of the natural progress of the Veteran's condition. 

Though the description of the Veteran's disability had changed, it was concluded by the medical professionals at the time of separation that the lumbar spine condition existed prior to entry and that there had been no aggravation beyond the natural progression of the disease.  Additionally, the Board notes that the most probative evidence of record demonstrates that any change in the Veteran's condition was due to the natural progress of the disease.  The June 2017 VA examiner opined that it was clear and unmistakable that the Veteran's lumbar spine disability pre-existed his active service and that the lumbar spine disability was clearly and unmistakably not aggravated by the Veteran's active service, noting that degenerative changes take place over time.  As set forth in Wagner, the government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  See 38 U.S.C. § 1153; Wagner, 370 F. 3d at 1096.  

The Board has considered the Veteran's lay statements in support of his claim.  In a statement dated October 2009, the Veteran asserted that he was healthy at enlistment and that he entered service with no abnormalities and did not have a lumbar spine condition prior to active service.  The Veteran contends that he incurred a lumbar spine disability as a result of his active service.  He has also claimed that he did not have back problems prior to entry or that his back problems were not constant, and hardly a problem.  The Board notes that the Veteran is competent to report symptoms such as back pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  However, without medical training, the Veteran has not demonstrated the competency to opine on a complex question such as aggravation of a pre-existing lumbar spine disability.  See id.  Additionally, the Board finds that the Veteran's statements are not credible.  On the Report of Medical History at entry in 1968, the Veteran reported a history of recurrent back pain.  In addition, service treatment records show the Veteran repeatedly reported a five-year history of back pain prior to active service.  The Veteran's contentions are contradicted by in-service examinations and his in-service statements that he had a recurring history of low back pain prior to entry on active duty.  As such, the Board finds that the Veteran's statements are not credible and assigns little probative value to the Veteran's assertions.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's lumbar spine disability was clearly and unmistakably not aggravated by his active military service.  The Board notes that medical opinions are regarded as more probative when they include clear conclusions and supporting data with a reasoned analysis connecting the data and the conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Moreover, the examiner should clearly and rationally consider all procurable and assembled evidence in arriving at a conclusion.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010).  The Board assigns great probative weight to the May 2010 and June 2017 VA opinions, as they included consideration of the Veteran's claims file, including medical history and lay statements, cited pertinent medical literature, and provided adequate rationale for the opinion that it was clear and unmistakable that the Veteran's lumbar spine disability was not aggravated by his active military service and that there was no natural progression of the lumbar spine disability due to military service.  

The Board finds that clear and unmistakable evidence shows that the Veteran's asymmetrical facets with degenerative arthritis of the lumbosacral spine did not worsen during service beyond a natural progression of the disease.  While there is some evidence that there was a change during service, the contemporaneous examiners during the time of the Veteran's active service determined that any change was due to natural progress.  The May 2010 and June 2017 VA opinions also established that there had been natural progress.  As a whole, the probative evidence of record establishes that lumbar pathology both clearly and unmistakably pre-existed service and that there had been no aggravation of this condition since any change was due to natural progress. 

The Board notes that the evidence also shows that the appellant has lumbar disc disease.  There is no competent evidence that the appellant had disc disease during service and no competent evidence linking the remote onset of disc disease to service.  To the extent that the appellant has scoliosis, it has been determined that the scoliosis is most likely due to the disc degeneration, which the Board determined is unrelated to service.

Accordingly, the Board finds that the Veteran's lumbar spine condition preexisted active duty service and was not aggravated by his active duty service, and thus service connection is not warranted.  

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

III. Cervical Spine

The Veteran contends that his cervical spine disability was caused or aggravated by his lumbar spine disability.  

The Board notes that the Veteran has current diagnoses of cervical strain and degenerative disc disease of the cervical spine.  However, service connection for a lumbar spine disability is not established.  Therefore, there is no service-connected disease or injury to serve as the basis for secondary service connection for the cervical spine disability.  See 38 C.F.R. § 3.310(a).  

Although the Veteran claims a cervical spine disability secondary to a lumbar spine disability, VA must explore all potential avenues for service connection.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (holding that a veteran is not precluded from establishing service connection with proof of actual direct causation).

The Board notes that the Veteran's service treatment records are silent as to any complaints or diagnosis of cervical pain, or an injury to the Veteran's cervical spine. 

Post-service, private treatment records indicate that in February 2001, the Veteran complained of neck and back pain and reported that he was the captain of a crew boat.  The Veteran reported severe back and neck pain after an incident involving severe vertical compression on rough seas.  Dr. R.M.'s impression was musculosketal pain of the low back and neck without clear neurological syndrome.  In May 2009, the Veteran reported on a patient history sheet that he was a boat captain and that he injured his neck while boating.  In a December 2009 treatment letter, Dr. J.S. noted that the Veteran had a chronic history of low back and neck pain and that he attributed aggravation of his pain to a December 2008 motor vehicle accident. 

There are also various records indicating ongoing VA treatment for the cervical spine.   

The Veteran received a VA examination in June 2017 and the examiner opined that the Veteran's cervical spine disability was less likely than not proximately due to, caused, or aggravated by his lumbar spine disability.  The examiner stated that there is no knowledge in the medical literature that a lumbar degenerative disc disease causes cervical degenerative disc disease, as the course of the diseases are essentially the same, with the same risk factors, and the lumbar spine degeneration does not aggravate or worsen the cervical spine.  The examiner also opined that the cervical spine disability was less likely than not otherwise etiologically related to service, as there was no evidence of a cervical spine condition on active duty and the first indication of a cervical spine condition was in 2001, when the Veteran reported neck pain after being on a rocking boat over rough seas.  The examiner further noted that physical therapy records indicate the Veteran reported injuring his neck in 1999 as a boat captain. 

The Board has considered the Veteran's lay statements that his cervical spine disability resulted from his lumbar spine condition or his military service.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.   See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

The Board notes that the Veteran is competent to report symptoms such as neck pain.  See Jandreau v, 492 F.3d at 1376-77.  However, the Veteran's contentions are simply not corroborated by the medical evidence of record.  The first indication of neck pain occurred in 2001, over 30 years after separation.  The medical evidence does not support a finding that the Veteran's cervical spine disability was caused by his active duty service.  The Board finds that the evidence does not support entitlement to service connection on a direct basis.  

As the weight of the evidence is against this claim, the "benefit of the doubt" rule is not for application, and the Board must deny the claim.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a lumbar spine disability is denied.

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


